DETAILED ACTION

In response to RCE filed 8/24/2021.  Claims 1-2, 5-7, 9-13, 15-16, 18, 20, 23-24, 29-30, and 32-33.  Claim 10 is withdrawn.  Claims 1-2, 5-7, 9, 11-13, 15-16, 18, 20, 23-24, 29-30, and 32-33 are examined thusly.  Claim 1 was amended.  Claim 4 was cancelled.  Claim 33 is added as new.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/24/2021 has been entered.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 6-7, 9, 11-12, 15-16, 18, 23, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Wasaki et al. (JP 5060496), Lu et al. (US 20160160034), and Hermann et al. (US 3998792).
Uprety discloses a laminate comprising two polyvinyl butyral layers that are disposed on either side of a conductive film that is a conductive mesh with a plurality of lines, wherein the para. 0006-0109).  The thickness of the first and second bonding films is each 0.003 to about 0.100 inches or 76 microns to 2540 microns (para. 0075-0076). Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  However, Uprety is silent to the claimed polyvinyl butyral layer composition and plasticized polyvinyl acetal resin layer.
Wasaki discloses a polyvinyl butyral resin for interlayers, adhesives, and the like.  Concerning the claimed polyvinyl acetal resin layer as claimed, Wasaki discloses the resin does not contain a plasticizer, an average degree of polymerization from 200 to 4000, specifically greater than 1500, and is fully a polyvinyl acetal resin (para. 0017-0041).  With respect to claim 6, the resin composition contains less than 300 ppm of an alkali metal salt (abstract).  Regarding claim 7, the residual hydroxyl group content is from 27.1 mol% to 41.4 mol% (Table 1; Examples 1-7).  The polyvinyl acetal resin of Wasaki is a high quality polyvinyl acetal that allows for use in electronic components because there are very little residual impurities (para. 0041).  Given that Uprety discloses an electronic component with PVB adhesives, it would have been obvious to one of ordinary skill in the art to use the resins of Wasaki as the PVB adhesive of Uprety, because the resins have very little impurities that can result in impurities being left on the components.  Given that that the polyvinyl acetal resin of the combination has the same degree of polymerization residual hydroxyl group content are the same as that disclosed in the instant invention, the polyvinyl acetal resin would exhibit the claimed viscosity.  With respect to claim 2, the claim is directed to a test method for the article.  Given that the materials are the 
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Wasaki et al. (JP 5060496), Lu et al. (US 20160160034), and Hermann US 3998792) as applied to claim 1 above, and further in view of Winoto et al. (US 20090283304).
The prior art discloses the above but is silent to integrally forming the bus bars.
Winoto discloses that inkjetting can be used to form bus bars (para. 0093).  As such, for processing times, one of ordinary skill in the art would have been motivated to integrally forming the bus bars when producing the conductive lines of Uprety.

Claims 1-2, 5, 9, 11-12, 15-16, 18, 23, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Ootsuki et al. (US 20110049434), Lu et al. (US 20160160034), and Hermann et al. (US 3998792).
Uprety discloses a laminate comprising two polyvinyl butyral layers that are disposed on either side of a conductive film that is a conductive mesh with a plurality of lines, wherein the line width is 25 microns and further has bus bars connected to the mesh and this laminate is disposed between a substrate and an overlayer (para. 0006-0109).  The thickness of the first and second bonding films is each 0.003 to about 0.100 inches or 76 microns to 2540 microns (para. 0075-0076). Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  However, Uprety is silent to the claimed polyvinyl butyral layer composition and plasticized polyvinyl acetal resin layer.
Ootsuki discloses a polyvinyl acetal resin composition comprising two kinds of polyvinyl acetal resins, wherein each polyvinyl acetal is based on polyvinyl alcohol having a different degree of polymerization and the degree of polymerization is 500 to 3000, specifically 1700 and Examples 4 and 5).  Given that the degree of polymerization is the same as that disclosed in the instant invention, the viscosity of the resulting mixed polyvinyl acetal resin would be within the claimed range.  Further, given that the materials are the same as that claimed or overlap and include the claimed range, the resulting values of Ootsuki, when undergoing the claimed testing would have the claimed properties or overlap and include the claimed range.  The resin as disclosed by Ootsuki has improved flexibility and modulus values (para. 0087-0090).  As such, it would have been obvious to one of ordinary skill in the art to use the composition of Ootsuki as the PVB of Uprety.
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Uprety et al. (US 20130228365) in view of Ootsuki et al. (US 20110049434), Lu et al. (US 20160160034), and Hermann et al. (US 3998792) as applied to claim1  above, and further in view of Lavin (US 3271234).
The prior art discloses the above but is silent to the claimed alkali metal salt.
Lavin discloses that alkali metal salts as providing improved penetration resistance and mean break fall heights for polyvinyl acetal resin layers in glass laminates (cols. 2-7).  As such, it would have been obvious to one of ordinary skill in the art to add alkali metal salts to the polyvinyl acetal resin layers, in order to improve the above stated properties.

Claims 1-2, 6-7, 9, 11-13, 15, 18, 23, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Wasaki et al. (JP 5060496), Lu et al. (US 20160160034), and Hermann et al. (US 3998792).
Wohlfeil discloses a conductive window laminate comprising two substrates with an interlayer laminate comprising two PVB layers with a metal foil disposed therebetween (FIG. 2; para. 0010-0038).  Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  The laminate can be connected to bus bars for heating para. 0006).  However, Wohlfeil is silent to the claimed polyvinyl acetal layer composition as claimed and plasticized polyvinyl acetal layer.
Wasaki discloses a polyvinyl butyral resin for interlayers, adhesives, and the like.  Concerning the claimed polyvinyl acetal resin layer as claimed, Wasaki discloses the resin does not contain a plasticizer, an average degree of polymerization from 200 to 4000, specifically greater than 1500, and is fully a polyvinyl acetal resin (para. 0017-0041).  With respect to claim 6, the resin composition contains less than 300 ppm of an alkali metal salt (abstract).  Regarding claim 7, the residual hydroxyl group content is from 27.1 mol% to 41.4 mol% (Table 1; Examples 1-7).  Given that that the polyvinyl acetal resin of Wasaki has the same degree of polymerization residual hydroxyl group content are the same as that disclosed in the instant invention, the polyvinyl acetal resin would exhibit the claimed viscosity.  With respect to claim 2, the claim is directed to a test method for the article.  Given that the materials are the same as that claimed or overlap and include the claimed range, the resulting values of Wasaki when undergoing the claimed testing would have the claimed properties or overlap and include the claimed range.  The polyvinyl acetal resin of Wasaki is a high quality polyvinyl acetal that allows for use in electronic components because there are very little residual impurities (para. 0041
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Wasaki et al. (JP 5060496), Lu et al. (US 20160160034), and Hermann et al. (US 3998792) as applied to claim 11 above, and further in view of Garbar et al. (WO 2016/087967).
The prior art discloses the above but is silent to the claimed low reflectance treatment.
Garbar discloses blackening an electrically conductive layer, in order to reduce the reflectivity of the metal and thereby reducing the visibility of the conductive film for a display pp. 1-5).  As such, it would have been obvious to one of ordinary skill in the art to provide the blackening treatment set forth by Garbar to the electrically conductive film of Wohlfeil, in order to reduce the reflectivity to prevent the conductive lines or grid from being visible.

Claims 1-2, 5, 9, 11-13, 15, 18, 23, 29-30, and 32-33 are rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434), Lu et al. (US 20160160034), and Hermann et al. (US 3998792).
Wohlfeil discloses a conductive window laminate comprising two substrates with an interlayer laminate comprising two PVB layers with a metal foil disposed therebetween (FIG. 2; para. 0010-0038).  Examiner considers either one to be the polyvinyl acetal resin film and the remaining bonding film (i.e. either the first or the second) to be the claimed polyvinyl acetal resin film as claimed in claim 12.  The laminate can be connected to bus bars for heating purposes (para. 0006).  However, Wohlfeil is silent to the claimed polyvinyl acetal layer composition as claimed and plasticized polyvinyl acetal layer.
Ootsuki discloses a polyvinyl acetal resin composition comprising two kinds of polyvinyl acetal resins, wherein each polyvinyl acetal is based on polyvinyl alcohol having a different degree of polymerization and the degree of polymerization is 500 to 3000, specifically 1700 and 800 for each respective polyvinyl alcohol (Examples 4 and 5).  Given that the degree of polymerization is the same as that disclosed in the instant invention, the viscosity of the resulting mixed polyvinyl acetal resin would be within the claimed range.  Further, given that the materials are the same as that claimed or overlap and include the claimed range, the para. 0087-0090).  As such, it would have been obvious to one of ordinary skill in the art to use the composition of Ootsuki as the PVB of Wohlfeil.
Lu discloses polyvinyl acetal resin compositions that include additives fur UV absorption and the like and refractive index adjusting additives are added to prevent mottle and the like (para. 0036-0091).  As such, it would have been obvious to one of ordinary skill in the art to add the functionality as claimed by the additives of Lu, in order to achieve the desired effect for the interlayer.  Lu further discloses that the addition of a plasticized polyvinyl acetal layer provides sound absorbing properties (para. 0033 and 0083).  As such, it would have been obvious to one of ordinary skill in the art to provide a plasticized polyvinyl acetal layer, in order to provide sound absorbing and the other additional properties set forth above.
Hermann discloses  a polyvinyl acetal blend having high and low viscosity polyvinyl acetals, resulting in a molecular weight distribution (MWD) of 1.5 to 5 (col. 1, lines 40-56).  The MWD is within this range for processability and preventing waviness from forming on the top surfaces of the film (col. 1, lines 14-66).  As such, it would have been obvious to one of ordinary skill in the art to have the claimed molecular weight distribution, in order to provide processability and also preventing defects from forming.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434), Lu et al. (US 20160160034), and Hermann et al. (US 3998792) as applied to claim 1 above, and further in view of Lavin (US 3271234).
The prior art discloses the above but is silent to the claimed alkali metal salt.
Lavin discloses that alkali metal salts as providing improved penetration resistance and mean break fall heights for polyvinyl acetal resin layers in glass laminates (cols. 2-7).  As such, it would have been obvious to one of ordinary skill in the art to add alkali metal salts to the polyvinyl acetal resin layers, in order to improve the above stated properties.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wohlfeil et al. (EP 2325002) in view of Ootsuki et al. (US 20110049434), Lu et al. (US 20160160034), and Hermann et al. (US 3998792) as applied to claim 11 above, and further in view of Garbar et al. (WO 2016/087967).
The prior art discloses the above but is silent to the claimed low reflectance treatment.
Garbar discloses blackening an electrically conductive layer, in order to reduce the reflectivity of the metal and thereby reducing the visibility of the conductive film for a display device when used (pp. 1-5).  As such, it would have been obvious to one of ordinary skill in the art to provide the blackening treatment set forth by Garbar to the electrically conductive film of Wohlfeil, in order to reduce the reflectivity to prevent the conductive lines or grid from being visible.

Double Patenting
Claims 1-2, 5, 9, 11-12, 16, 18, and 29-30 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-8, and 10-15 of copending Application No. 16/497649 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a polyvinyl acetal having the viscosity and thickness as claimed. While it is noted that ‘649 application claim 1 recites a roughness, the instant claims are open to a surface roughness and would meet the limitations as claimed.  Furthermore, the ‘649 application recites claims directed to a laminate and a conductive layer having dimensions that either meet the limitations as claimed or overlap.  With respect to claim 2 of the instant application, since the materials are the same with the same viscosity and blend thereof, the film of the ‘649 application would at least overlap in creep properties.  Regarding the newly added limitations of the plasticizer with respect to 100 parts by mass of the polyvinyl acetal resin and the amount of polyvinyl acetal resin in the resin composition, it is noted that the amount of plasticizer of 0 to 20% by mass would overlap and include the claimed amount when taken with respect to 100 parts by mass of the polyvinyl acetal resin.  Furthermore, while it is noted that the ‘649 claims are silent to the specific amount of polyvinyl acetal resin in the resin composition, the total amount is considered to be greater than 0% to 100% polyvinyl acetal resin.  As such, the claims of the ‘649 application would overlap and include the claimed range.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Response to Arguments
Applicant's arguments filed 8/24/2021 regarding the art rejections have been fully considered but they are not persuasive.  Applicant asserts that Hermann teaches away from the claimed recitation regarding the molecular weight distribution of 2.7 or higher because Hermann teaches using two different polyvinyl acetal resins having lower viscosity than that disclosed.  While it is agreed that Hermann teaches a different viscosity, the Examiner is not using Hermann to teach the claimed viscosity or to substitute the resins of Wasaki and Ootsuki with that of Hermann.  Hermann is applied to teach the concept of why one of ordinary skill in the art would have had a molecular weight distribution for the resin as claimed, wherein the reasoning is that a molecular weight distribution affects the resulting processability and prevention of defects.  Examiner notes that in the specification, Applicant states that film forming is one of the reasons for having the claimed molecular weight distribution.  To that end, processability is considered film forming since the end goal of processing is to form a film that is capable of being used in the intended purpose for the designer or manufacturer.  As such, the same motivation as Applicant states regarding the effects of the molecular weight distribution, is known within the prior art and clearly would be considered within the scope of one of ordinary skill in the art prior to the effective filing date.  Examiner further notes that Applicant’s assertions are not commensurate in scope with the inventive examples of the specification.  To that end, Examiner notes that the properties being claimed in the instant claims are the result of a specific composition of polyvinyl acetals having specific ranges of hydroxyl groups and at specific ranges of mass ratios.  The instant claims read on any polyvinyl acetal resin, including single polyvinyl acetal resins, which clearly are shown to be comparative in nature as compared to the specific composition of polyvinyl acetals disclosed in the instant invention.  These elements, while claimed in the .

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783